      Case 1:18-cv-12332-AJN-OTW Document 76
                                          74 Filed 07/23/21
                                                   07/22/21 Page 1 of 1




                                                             LAW OFFICE OF Z. TAN PLLC
                                                                          39-07 PRINCE STREET, SUITE 3B
                                                                          FLUSHING, NEW YORK 11354
                                  7/23/21                                 T: 718.886.6676 F: 718.679.9122
                                                                          info@ncny-law.com


                                            July 22, 2021

Via ECF                                                            The final pre-trial conference is hereby
                                                                   ADJOURNED to July 26, 2021, at 1:00
Honorable Alison J. Nathan, U.S.D.J.                               p.m. The conference is to take place via
Thurgood Marshall Courthouse                                       teleconference. Dkt. No. 73.
40 Foley Square, Courtroom 906                                     SO ORDERED.
New York, NY 10007

            Re: Zhang v. Sabrina USA Inc., et al. (Index No.: 1:18-cv-12332-AJN)

Dear Judge Nathan:

        We represent all defendants (“Defendant”) in the above subject action. I write to
respectfully request a short adjournment of the final pre-trial conference, currently scheduled for
July 26, 2021. This is Defendants’ first request for an adjournment of the conference.

       I have a potential scheduling conflict at 11:00 clock due to a motion oral argument before
Judge Grossman at United Stated Bankruptcy Court for the Southern District of New York.
Judge Grossman typically starts calendar call at 9:30am. However, my case (Case No.: 8-21-
08050) is currently at No. 37 and 38. Therefore, there may potential be a scheduling conflict.

        Plaintiff’s counsel happens to be the opposing counsel in the motion before Judge
Grossman as well and is well aware of the potential scheduling conflict. However, Plaintiff
refuses to consent to the proposed adjournment because another of their counsels would fill in to
argue the motion before Judge Grossman in case of a scheduling conflict. Plaintiff’s counsel also
refuses to adjourn the motion before Judge Grossman.

         The trial is scheduled to commence on August 2, 2021, a week from July 26, 2021.
Therefore, if we adjourn the final pre-trial conference by a short period of time, it would be of
little prejudice to Plaintiff. Accordingly, we respectfully request a short adjournment of the final
pre-trial conference. We are available in the afternoon of July 26, 2021 (Monday), the entire day
of July 27, 2021 (Tuesday), in the morning of July 28, 2021 (Wednesday), in the morning of July
29, 2021 (Thursday), and the entire day of July 30, 2021 (Friday). We thank you for your time
and valuable consideration.

                                                      Respectfully Submitted


                                                      /s/ Bingchen Li
                                                      Bingchen Li (BL4750)
                               7/23/21
